ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_03_EN.txt. 54

DECLARATION OF JUDGE RANJEVA
[Translation]

Effect of withdrawal of the Congo’s original first submission — Exclusion
of universal jurisdiction in absentia from the subjeci-matter of the claims —
Universal jurisdiction of national courts: Belgian legislation — Development of
the régime of universal jurisdiction under international law — Maritime piracy
and universal jurisdiction under customary law — Oblization to punish and juris-
diction of national courts — Aut judicare aut dedere -— Seriousness of offences
not a basis for universal jurisdiction — Interpretation of the “Lotus” case — No
recognition yet under international law of universal jurisdiction in absentia in
the absence of a connecting factor.

 

|. I fully subscribe to the Judgment’s conclusion that the issue and
international circulation of the arrest warrant o° 11 April 2000 consti-
tuted violations of an international obligation owed by Belgium to the
Congo in that they failed to respect the immunity from criminal jurisdic-
tion of the Congo’s Minister for Foreign Affairs. I also approve of the
Court’s position in refraining, in the light of the (Congo’s submissions as
finally stated, from raising and dealing with the issue whether the legality
of the warrant was subject to challenge on account of universal jurisdic-
tion as it was exercised by Belgium.

2. Logical considerations should have led the Court to address the
question of universal jurisdiction, a topical issue on which a decision in
the present case would have necessarily set a precedent. The Congo’s
withdrawal of its original first submission (see paragraphs 17 and 21 of
the Judgment) was not sufficient per se to justify the Court’s position.
The first claim as originally formulated could reasonably have been
deemed a false submission and construed as a ground advanced to serve
as the basis for the main relief sought: a declaration that the arrest war-
rant was unlawful as constituting a violation of immunities from criminal
jurisdiction. As a result of the amendment of the Congo’s claim, the
question of universal jurisdiction was transformed from a ground of
claim into a defence for Belgium. Procedurally, however, the Court must
rule on the submissions and the grounds of the claims, and do so regard-
less of the intrinsic interest presented by questions raised in the course of
the proceedings. Given the submissions concerniag the unlawfulness of
the warrant, it became unnecessary, to my great regret, to address the
second aspect of unlawfulness. One thing is certain: there is no basis for
concluding from the text of the Judgment that the Court was indifferent
to the question of universal jurisdiction. That remains an open legal
issue.

3. The silence maintained by the Judgment on the question of univer-
sal jurisdiction places me in an awkward position. Expressing an opinion

55
ARREST WARRANT (DECL. RANJEVA) 55

on the subject would be an unusual exercise, because it would involve
reasoning in the realm of hypothesis, whereas the problem is a real one,
not only in the present case but also in the light of developments in inter-
national criminal law aimed at preventing and punishing heinous crimes
violating human rights and dignity under international law. This declara-
tion will accordingly address Belgium’s interpretation of universal juris-
diction.

4. Acting pursuant to the Belgian Law of 16 June 1993, as amended on
10 February 1999, concerning the punishment cf serious violations of
international humanitarian law, an investigating judge of the Brussels
Tribunal de premiére instance issued an international arrest warrant
against Mr. Yerodia Ndombasi, the then Minister for Foreign Affairs of
the Congo. Mr. Yerodia was accused of serious violations of humanitar-
ian law and of crimes against humanity. Under Article 7 of that Law,
perpetrators of such offences are “subject to the jurisdiction of the Bel-
gian courts, irrespective of their nationality or that of the victims” (arrest
warrant, para. 3.4). The interest presented by this decision lies in the fact
that the case is truly one of first impression.

5. The Belgian legislation establishing universal jurisdiction in absentia
for serious violations of international humanitarian law adopted the
broadest possible interpretation of such jurisdiction. The ordinary courts
of Belgium have been given jurisdiction over war crimes, crimes against
humanity and genocide committed by non-Belgians outside Belgium, and
the warrant issued against Mr. Yerodia is the firs: instance in which this
radical approach has been applied. There would appear to be no other
legislation which permits the exercise of criminal jurisdiction in the
absence of a territorial or personal connecting factor, active or passive.
The innovative nature of the Belgian statute lizs in the possibility it
affords for exercising universal jurisdiction in the absence of any connec-
tion between Belgium and the subject-matter of the offence, the alleged
offender or the relevant territory. In the wake of the tragic events in
Yugoslavia and Rwanda, several States have invoked universal jurisdic-
tion to prosecute persons suspected of crimes under humanitarian law;
unlike Mr. Yerodia, however, the individuals in question had first been
the subject of some form of proceedings or had deen arrested; in other
words, there was already a territorial connection.

6. Under international law, the same requirement of a connection
ratione loci again applies to the exercise of universal jurisdiction. Mari-
time piracy affords the sole traditional example where universal jurisdic-
tion exists under customary law. Article 19 of the Geneva Convention of
29 April 1958 and Article 105 of the Montego Bay Convention of
10 December 1982! provide:

' United Nations Convention on the Law of the Sea.

56
ARREST WARRANT (DECL. RANJEVA) 56

“On the high seas, or in any other place outside the jurisdiction of
any State, every State may seize a pirate ship or aircraft, or a ship or
aircraft taken by piracy and under the control of pirates, and arrest
the persons and seize the property on board. The courts of the State
which carried out the seizure may decide upon the penalties to be
imposed .. .”

Universal jurisdiction under those circumstances may be explained by
the lack of any predetermined sovereignty over the high seas and by the
régime of their freedom; thus, normally, the jurisdiction of the flag
State serves as the mechanism which ensures respect for the law. But
since piracy by definition involves the pirate’s denial and evasion of the
jurisdiction of any State system, the exercise of universal jurisdiction
enables the legal order to be re-established. Thus, in this particular situa-
tion the conferring of universal jurisdiction on national courts to try
pirates and acts of piracy is explained by the harm done to the interna-
tional system of State jurisdiction. The inherent seriousness of the
offence itself has, however, not been deemed sulficient per se to estab-
lish universal jurisdiction. Universal jurisdiction has not been estab-
lished over any other offence committed on the high seas (see, for
example: the Conventions of 18 May 1904 end 4 May 1910 (for
the suppression of the white slave traffic); the Convention of 30 Sep-
tember 1921 (for the suppression of the traffic in women and children):
the Conventions of 28 June 1930 (concerninz forced labour) and
of 25 June 1957 (abolishing forced labour)).

7. There has been a movement in treaty-basec criminal law over the
last few decades towards recognition of the obligation to punish and
towards a new system of State jurisdiction in criminal matters. While
the 1949 Geneva humanitarian law conventions do give rise to inter-
national legal obligations, they contain no prcvision concerning the
jurisdiction of national courts to enforce those obligations by judicial
means. The same is true of the 1948 Genocide Convention. It was not
until an international régime was established to combat terrorist attacks
on aircraft that provisions were adopted implying the exercise of
universal jurisdiction: the Hague Convention of 16 December 1970
enshrined the principle aut judicare aut dedere in Article 4, para-
graph 2, as follows: “Each Contracting State shall . . . take such meas-
ures as may be necessary to establish its jurisdiction over the offence in
the case where the alleged offender is present in its territory and it does
not extradite him .. .”? It is to be noted that application of the prin-
ciple aut judicare aut dedere is conditional or the alleged offender
having first been arrested. This provision dating from 1970 served as a
model for the extension in various subsequent conventions of the crimi-
nal jurisdiction of national courts through the exercise of universal

? Convention for the Suppression of Unlawful Seizure of Aircraft.

57
ARREST WARRANT (DECL. RANJEVA) 57

jurisdiction. These legal developments did not result in the recognition
of jurisdiction in absentia.

8. In support of its argument, Belgium invokes not only an interna-
tional legal obligation to punish serious violations of humanitarian law
but also a generally recognized discretion to enact legislation in this area.
It is not worth commenting further on the lack of merit in the first limb
of this argument, which mistakenly confuses the obligation to punish
with the manner in which it is fulfilled: namely a claim that national
criminal courts have jurisdiction in absentia notwithstanding the lack of
any provision conferring such jurisdiction. Thus Belgium’s assertion that
“[a]s has already been addressed, pursuant to Belgian law, Belgium has
the right to investigate grave breaches of international humanitarian law
even when the presumptive perpetrator is not found on Belgian territory”
(Counter-Memorial of Belgium, p. 89, para. 3.3.28) begs the question.
The examples cited in support of this propositior are not persuasive: of
the 125 States having national legislation concerr ing punishment of war
crimes and crimes against humanity, only five provide that the presence
of the accused in their territory is not required for initiating prosecution
(see Counter-Memorial of Belgium, pp. 98-99, para. 3.3.57).

9. Belgium relies on the decision in the “Lotus” case to justify the
scope of national legislative powers:

“It does not, however, follow that international law prohibits a
State from exercising jurisdiction in its own territory, in respect of
any case which relates to acts which have taken place abroad, and in
which it cannot rely on some permissive rule of international law ...
Far from laying down a general prohibition :o the effect that States
may not extend the application of their laws and the jurisdiction of
their courts to persons, property and acts outside their territory, it
leaves them in this respect a wide measure of discretion which is only
limited in certain cases by prohibitive rules; as regards other cases,
every State remains free to adopt the principles which it regards as
best and most suitable.” (P.C.L/., Series A, No. 10, p. 19.)

That same Judgment states further on:

“TAJH that can be required of a State is that it should not overstep
the limits which international law places upon its jurisdiction; . . .
The territoriality of criminal law, therefore, is not an absolute prin-
ciple of international law and by no means coincides with territorial
sovereignty.” (Zhid., pp. 19-20.)

Doubtless, evolving opinion and political conditions in the contemporary
world can be seen as favouring the retreat from the territory-based con-
ception of jurisdiction and the emergence of a more functional approach
in the service of higher common ends. Acknowledging such a trend can-
not however justify the sacrifice of cardinal princioles of law in the name
of a particular kind of modernity. Territoriality as the basis of entitle-

58
ARREST WARRANT (DECL. RANJEVA) 58

ment to jurisdiction remains a given, the core of contemporary positive
international law. Scholarly acceptance of the principle laid down in the
“Lotus” case in the context of combating international crimes has not yet
found expression in a consequential development of the positive law
relating to criminal jurisdiction.

10. Finally, Belgium places particular reliance on the following
passage from the “Lotus” Judgment in support of its interpretation
of universal jurisdiction in absentia:

“Though it is true that in all systems of law the principle of the
territorial character of criminal law is fundamental, it is equally true
that all or nearly all these systems of law extend their action to
offences committed outside the territory of ‘he State which adopts
them, and they do so in ways which vary from State to State.”
(P.C.LJ., Series A, No. 10, p. 20).

It cannot reasonably be inferred that this proposition establishes univer-
sal jurisdiction in absentia. To the contrary, the Permanent Court mani-
fested great caution; it limited its realm of investigation to the case before
it and sought close similarities with analogous situations. Any attempt to
read into this the bases of universal jurisdiction i absentia is mere con-
jecture: the facts of the case were confined to the issue of the Turkish
criminal courts’ jurisdiction as a result of the arrest in Turkish territorial
waters of Lieutenant Demons, the second-in-command of a vessel flying
the French flag.

Il. In sum, the issue of universal jurisdiction in absentia arises from
the problem created by the possibility of extraterritorial criminal jurisdic-
tion in the absence of any connection between the State claiming such
jurisdiction and the territory in which the alleged offences took place —
of any effective authority of that State over the suspected offenders. This
problem stems from the nature of an instrument of criminal process: it is
not a mere abstraction; it is enforceable, and, as such, requires a mini-
mum material basis under international law. It follows that an explicit
prohibition on the exercise, as construed by Belg um, of universal juris-
diction does not represent a sufficient basis.

12. In conclusion, notwithstanding the deep-sez.ted sense of obligation
to give effect to the requirement to prevent and punish crimes under
international humanitarian law in order to promote peace and interna-
tional security, and without there being any overriding consequential
need to condemn the Belgian Law of 16 June 1993, as amended on
10 February 1999, it would have been difficult under contemporary posi-
tive law not to uphold the Democratic Republic of the Congo’s original
first submission.

(Signed) Raymond RANIEVA.

59
